DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-8, 10-15, 17-23 and 25 cancelled.  Claims 9, 16 and 24 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/02/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim 9 amended with the allowed subject matter, which has mentioned in the last final office action mailed on 09/03/2021.

Allowable Subject Matter
Claims 9, 16 and 24 are allowed.  The following is an examiner’s statement of reasons for allowance: 
Claim 9 is allowed since there is no prior teaches a liquid crystal display device comprising 
a black matrix that overlaps the plurality of drain lines and the plurality of gate lines;  
a plurality of slits formed in the black matrix; and 
a plurality of pixels formed in a matrix in the display region, 
a pixel from the plurality of pixels being defined by two adjacent drain lines from the plurality of drain lines and two adjacent gate lines from the plurality of gate lines, 
wherein the plurality of slits overlap with a thin film transistor in the display region, 
wherein the black matrix includes a first black matrix, the first black matrix overlapping with the plurality of drain lines, and an edge of the first black matrix is co-planar with an edge of the display panel, 
wherein each one of the plurality of drain lines is bent at a midpoint between an upper half of the pixel and an lower half of the pixel, 
wherein the plurality of slits are formed at the midpoint in a direction extending along the gate lines, and 
wherein the plurality of slits are covered by two adjacent color filters.  

Claims 16 and 24 are allowed since they depend on the allowed claim 9.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward J Glick can be reached on (571)272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HOAN C NGUYEN/Primary Examiner, Art Unit 2871